Exhibit 10.9

MASTER PURCHASE AGREEMENT

AND ESCROW INSTRUCTIONS

Between

THE ENTITIES IDENTIFIED ON THE ATTACHED EXHIBIT A

as Seller

and

SERIES C, LLC

as Buyer

September 12, 2011



--------------------------------------------------------------------------------

MASTER PURCHASE AGREEMENT

AND ESCROW INSTRUCTIONS

 

DATED:

   Dated to be effective as of September 12, 2011 (the “Effective Date”).

PARTIES:

   This Master Purchase Agreement and Escrow Instructions is between THE
ENTITIES IDENTIFIED ON THE ATTACHED EXHIBIT A, as “Seller”, and SERIES C, LLC,
an Arizona limited liability company, as “Buyer”.

WHEREAS, as of the Effective Date, each Seller identified on Exhibit A attached
hereto is fee title owners of the applicable parcel of improved property listed
by address on Exhibit A, and legally described on Exhibit A-1 attached hereto
(collectively, the “Real Property”);

WHEREAS, as of the Effective Date, each parcel of the Real Property is improved
with a building containing that certain number of square feet set forth on
Exhibit A attached hereto (each, a “Building” and, collectively, the
“Buildings”). The Real Property, the Buildings and the improvements to the Real
Property (collectively, the “Improvements”) are leased to the tenants identified
on Exhibit A (each, a “Tenant”, and collectively, the “Tenants”) in accordance
with a written lease (each, a “Lease” and, collectively, the “Leases”). The Real
Property, the Buildings, the Improvements, the personal property, if any, of
Seller located on the Real Property and Seller’s interest in each of the Leases
and all rents issued and profits due or to become due thereunder are hereinafter
collectively referred to as the “Properties” and, individually, as a “Property”;
and

WHEREAS, Buyer desires to purchase the Properties from Seller and Seller desires
to sell the Properties to Buyer free and clear of all liens, all as more
particularly set forth in this Master Purchase Agreement and Escrow Instructions
(the “Agreement”).

NOW THEREFORE, in consideration of the promises set forth in this Agreement and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Seller and Buyer (each, a “Party” and, collectively, the
“Parties”) hereby agree as follows:

1. INCORPORATION OF RECITALS. All of the foregoing Recitals are hereby
incorporated as agreements of the Parties.

2. BINDING AGREEMENT. This Agreement constitutes a binding agreement between
Seller and Buyer for the sale and purchase of the Properties subject to the
terms set forth in this Agreement. Subject to the limitations set forth in this
Agreement, this Agreement shall bind and inure to the benefit of the Parties and
their respective successors and assigns. This Agreement supersedes all other
written or verbal agreements between the Parties concerning any transaction
embodied in this Agreement. No claim of waiver or modification concerning the
provision of this Agreement shall be made against a Party unless based upon a
written instrument signed by such Party.

 

1



--------------------------------------------------------------------------------

3. INCLUSIONS IN PROPERTIES.

(a) The Properties. The term “Properties” shall also include the following:

(1) all tenements, hereditaments and appurtenances pertaining to the Real
Property;

(2) all mineral, water and irrigation rights of Seller, if any, running with or
otherwise pertaining to the Real Property;

(3) all interest, if any, of Seller in any road adjoining the Real Property;

(4) all interest, if any, of Seller in any award made or to be made or
settlement in lieu thereof for damage to the Properties or any portion thereof
by reason of condemnation, eminent domain or exercise of police power;

(5) all of Seller’s interest in the Buildings, the Improvements and any other
improvements and fixtures on the Real Property;

(6) all of Seller’s interest, if any, in any equipment, machinery and personal
property located on or used in connection with the Real Property (collectively,
the “Personalty”);

(7) the Leases and all security deposits, if any, now or hereafter due
thereunder; and,

(8) all of Seller’s interest, to the extent transferable, in all permits and
licenses (the “Permits”), warranties (the “Warranties”), contractual rights and
intangibles (including rights to the name of the Improvements as well as all
construction contracts, subcontracts, architectural/engineering plans and/or
agreements and similar agreements) with respect to the design, development,
construction, operation, maintenance, repair and/or improvement of the
Properties (collectively, the “Contracts”).

(b) The Transfer Documents. With respect to each Property, the Personalty shall
be transferred by that certain bill of sale from Seller to Buyer, the agreed
upon form of which is attached hereto as Exhibit B (the “Bill of Sale”); the
Lease shall be transferred by that certain assignment and assumption of lease,
the agreed upon form of which is attached hereto as Exhibit C (the “Assignment
of Lease”); the Permits, Warranties and Contracts shall be transferred by that
certain assignment and assumption agreement, the agreed upon form of which is
attached hereto as Exhibit D (the “Assignment Agreement”); and the Real
Property, the Building and the Improvements shall be transferred and conveyed by
execution and delivery of Seller’s limited warranty deed for the three Ohio
Properties, the agreed upon form of which is attached hereto as Exhibit E-1, and
Seller’s special warranty deed for the two Pennsylvania Properties, the agreed
upon form of which is attached hereto as Exhibit E-2 (collectively, the “Deed”).
The Bill of Sale, the Assignment of Lease, the Assignment Agreement and the Deed
are hereinafter collectively referred to as the “Transfer Documents”.
Notwithstanding the foregoing, in the event any Warranty transfer requires the
approval of the applicable warrantor and/or satisfaction of any other conditions
to such transfer, Seller shall obtain such approval and satisfy all such
conditions no later than COE (as defined below), including, without limitation,
payment of any fees relating thereto.

 

2



--------------------------------------------------------------------------------

4. PURCHASE PRICE. (a) The aggregate price to be paid by Buyer to Seller for the
Properties is Eleven Million and NO/100 Dollars ($11,000,000.00) (the “Purchase
Price”), which Purchase Price is allocated among the Properties as set forth on
Exhibit A attached hereto, and is payable as follows:

(i) Two Hundred Thousand and No/100 Dollars ($200,000.00) earnest money in the
aggregate ($40,000.00 per Property) (said amount, plus all interest earned or
accrued thereon, the “Earnest Money Deposit”) to be deposited in escrow with
First American Title National Commercial Services, The Esplanade Commercial
Center, 2425 E. Camelback Road, Suite 300, Phoenix, Arizona 85016, Attention:
Brandon Grajewski (“Escrow Agent”) not later than five (5) business days
following the receipt by Escrow Agent of a fully-executed original of this
Agreement (said receipt by Escrow Agent of both a fully-executed original of
this Agreement and the Earnest Money Deposit, the “Opening of Escrow”), which
Earnest Money Deposit is to be held by Escrow Agent until released to Seller or
Buyer as provided herein or paid to Seller at close of escrow (“COE”); and

(ii) Such amounts, in additional cash, or other immediately available funds (as
may be increased or decreased by such sums as are required to take into account
any additional deposits, prorations, credits, or other adjustments required by
this Agreement), set forth in one or more settlement or closing statements
prepared by Escrow Agent and approved by Buyer and Seller in connection with COE
of the Properties purchased by Buyer from Seller pursuant to this Agreement, to
be deposited in escrow with Escrow Agent on or before COE , which sum is to be
held by Escrow Agent until cancellation of this Agreement as provided herein or
paid to Seller at COE.

(b) Buyer and Seller acknowledge that the Purchase Price was determined based on
the assumption that the roof of each Building is in good condition and not in
need of replacement or repair. During the Study Period, Buyer will engage
roofing and property condition consultants to evaluate the condition of the roof
of each Building. In the event that any such consultant recommends the repair or
replacement of any portion or all of the roof of any Building, Buyer shall
promptly provide such recommendation(s) to Seller along with the estimated cost
of such recommendation(s), and the Parties shall in good faith negotiate a
reduction in the Purchase Price of the applicable Property to compensate Buyer
for the cost of performance of such recommendation(s). In the event the Parties
are unable to reach agreement on such reduction with respect to any Property as
of the expiration of the Study Period, either Party may terminate this Agreement
on or before expiration of the Study Period, which termination shall be
effective five (5) days after issuance of notice of same by the terminating
Party. In the event the terminating Party is Seller, Buyer shall have the right
to nullify such termination notice prior to the expiration of such five (5) day
period by withdrawing its request for a reduction of Purchase Price and the
Parties shall proceed to COE as contemplated herein without any reduction in the
Purchase Price of the applicable Property.

 

3



--------------------------------------------------------------------------------

5. DISPOSITION OF EARNEST MONEY DEPOSIT. Seller and Buyer hereby instruct Escrow
Agent to place the Earnest Money Deposit in a federally insured interest-bearing
passbook account on behalf of Seller and Buyer. The Earnest Money Deposit shall
be applied as follows:

(a) if Buyer cancels this Agreement as Buyer is so entitled to do as provided in
this Agreement, the Earnest Money Deposit shall be paid immediately to Buyer;

(b) if the Earnest Money Deposit is forfeited by Buyer pursuant to this
Agreement, such Earnest Money Deposit shall be paid to Seller as Seller’s agreed
and total liquidated damages, it being acknowledged and agreed that it would be
difficult or impossible to determine Seller’s exact damages; and

(c) if escrow closes, the Earnest Money Deposit shall be credited to Buyer,
automatically applied against the Purchase Price and paid to Seller at COE.

6. PRELIMINARY TITLE REPORT; TITLE AND SURVEY OBJECTIONS. (a) Within ten
(10) days after the Opening of Escrow, Escrow Agent shall deliver a current
Preliminary Title Report (each, a “Report” and, collectively, the “Reports”) for
an ALTA extended coverage title insurance policy (each, an “Owner’s Policy” and,
collectively, the “Owner’s Policies”) on each Property to Buyer and Seller. Each
Report shall show the status of title to the applicable Property as of the date
of such Report and shall also describe the requirements of Escrow Agent for the
issuance of an Owner’s Policy corresponding to such Property as described
herein. The cost of the Owner’s Policy shall be paid by the Seller; provided,
however, that any additional costs for an extended coverage policy, endorsements
thereto (excluding, however, those endorsements required to cure one or more
Objectionable Matters (as hereinafter defined), which endorsements shall be
issued at Seller’s sole cost and expense), or any lender’s title policy shall be
paid by Buyer. In addition to the Reports, Escrow Agent shall simultaneously
deliver to Buyer complete, legible copies of all documents identified in Part
Two of Schedule B of each Report.

(b) If Buyer is dissatisfied with any exception to title as shown in any Report
and/or any matter disclosed by any Survey (as hereinafter defined)
(collectively, the “Objectionable Matters”), then Buyer may, by giving written
notice thereof to Escrow Agent and Seller on or before expiration of the Study
Period (as defined below), either (i) terminate this Agreement, or
(ii) provisionally accept the title to such Property subject to Seller’s
agreement to cause the removal of or otherwise cure such Objectionable
Matter(s), in which case Seller shall (at its sole cost) remove or otherwise
cure the Objectionable Matter(s) in accordance with the provisions of
Section 6(c) below. If Buyer gives notice to Seller of its election of option
(ii) above, Seller shall notify Buyer in writing within five (5) days after
receiving Buyer’s written notice of Objectionable Matter(s) (the “Seller
Response Period”) that either (i) Seller does intend to remove (or cause Escrow
Agent to endorse over, to Buyer’s satisfaction) or otherwise cure any such
Objectionable Matter(s); or (ii) that Seller does not intend to remove or
otherwise cure the Objectionable Matter(s). Seller’s lack of response shall be
deemed as Seller’s refusal to remove or otherwise cure the Objectionable
Matter(s).

 

4



--------------------------------------------------------------------------------

(c) In the event any Report is amended (each such Report, an “Amended Report”)
to include new exceptions that are not set forth in the prior Report
corresponding to the same Property and which were not the result of the action
of Buyer, the period within which Buyer may notify Escrow Agent and Seller with
respect to any new Objectionable Matters shall be extended to the date which is
five (5) days after Buyer’s receipt of the Amended Report and copies of the
documents identified in the new exceptions or new requirements.

(d) In the event Seller either (i) fails to respond to Buyer’s notice of
Objectionable Matter(s) prior to the expiration of the Seller Notice Period, or
(ii) Seller serves notice to Buyer that Seller does not intend to remove or
otherwise cure any such Objectionable Matter(s) before COE, Buyer shall, within
five (5) business days after the earlier to occur of the receipt of such notice
from Seller or the expiration of the Seller Notice Period, notify Seller and
Escrow Agent in writing of Buyer’s election to either (y) terminate this
Agreement in its entirety, or (z) waive such Objectionable Matter(s). If written
notice of either satisfaction or dissatisfaction as to any Report or Survey is
not timely given by Buyer to Seller pursuant to this Section 6, then Buyer shall
be deemed to have disapproved of the condition of the title of the Property or
Properties corresponding to each such Report or Survey, and shall have elected
to terminate this Agreement in its entirety.

(e) In the event Seller elects to cure or remove one or more Objectionable
Matters, Seller shall have ten (10) days from the date of its notice to Buyer of
such election to complete the removal or cure of the Objectionable Matter(s) to
Buyer’s satisfaction. Seller may request a reasonable extension of such ten
(10) day cure period (not to exceed ten (10) days) subject to Buyer’s written
approval, which approval shall not be unreasonably withheld, and COE shall
automatically be extended as necessary to allow for such cure period. In the
event Seller fails to remove or otherwise cure any Objectionable Matter(s)
within the ten (10) day timeframe, as same may be extended, then absent written
notice from Buyer to Seller waiving the uncured Objectionable Matter(s), this
Agreement shall automatically terminate.

(f) Upon termination of this Agreement pursuant to Sections 6(b), 6(d) and/or
6(e), the Earnest Money Deposit shall be paid immediately to Buyer, all
documents deposited in escrow by Buyer shall be returned to Buyer without delay
and all documents deposited in escrow by Seller shall be returned to Seller
without delay.

7. BUYER’S STUDY PERIOD.

(a) The Study Period. Buyer shall have until 11:59 p.m. MST on the thirtieth
(30th) day after the Effective Date, (the “Study Period”), at Buyer’s sole cost,
within which to conduct and approve any investigations, studies or tests deemed
necessary by Buyer, in Buyer’s sole discretion, to determine the feasibility of
acquiring the Properties, including, without limitation, Buyer’s right to:
(i) review and approve each Survey, each Lease, Seller’s operating statements
with respect to each Property, and the Contracts; (ii) meet and confer with each
Tenant; and, (iii) obtain, review and approve an environmental study of each
Property (collectively, “Buyer’s Diligence”).

 

5



--------------------------------------------------------------------------------

(b) Right of Entry. Subject to the prior rights of Tenants in the Properties,
Seller hereby grants to Buyer and Buyer’s agents, employees and contractors the
right to enter upon each Property, at any time or times prior to COE, to conduct
Buyer’s Diligence. In consideration therefor, Buyer shall and does hereby agree
to indemnify and hold Seller harmless from and against any and all claims for
expenses, costs, losses, liabilities and/or damages asserted against Seller,
including, but not limited to, court costs and attorneys’ fees, which may be
incurred by Seller as a direct result of Buyer’s Diligence. Buyer’s indemnity
and hold harmless obligation shall survive cancellation of this Agreement or
COE.

(c) Cancellation. Unless Buyer so notifies Seller or Escrow Agent, in writing,
on or before the end of the Study Period of Buyer’s acceptance of the Properties
and waiver of the contingencies as set forth in this Section 7, this Agreement
shall be canceled as to all Properties and the Earnest Money Deposit shall be
returned immediately to Buyer and, except as otherwise provided in this
Agreement, neither of the Parties shall have any further liability or obligation
under this Agreement.

8. DELIVERY OF SELLER’S DILIGENCE MATERIALS.

(a) Deliveries to Buyer. Seller agrees to deliver to Buyer contemporaneously
with the Opening of Escrow all information in Seller’s possession or control
relating to the leasing, operating, maintenance, construction (including the
Certificate of Occupancy for each Property), repair, zoning (including any
zoning verification letters), platting, engineering, soil tests, water tests,
environmental tests, market studies, master planning, architectural drawings and
like matters regarding each Property and/or the Tenant (collectively, “Seller’s
Diligence Materials”), all at no cost to Buyer. The foregoing deliveries shall
include, but not be limited to, copies of all: (i) books of account and records
for each Property for the last twenty-four (24) months (including year-end
Tenant CAM expense reconciliations); (ii) the Lease corresponding to each
Property including all amendments thereto, guaranties thereof and assignments
thereof and a copy of the leasehold title insurance policy delivered to Tenant
with respect to each Property (if required pursuant to such Lease); (iii) a
detailed listing of all capital expenditures on each Property for the last
thirty-six (36) months; (iv) the maintenance history of each Property for the
last twenty-four (24) months; (v) current maintenance, management, and listing
contracts for each Property including any amendments thereto; (vi) all claims or
suits by Tenant or third-parties involving any Property or any of the Leases or
any Contracts (whether or not covered by insurance); and (vii) a list of all
claims or suits by or against Seller regarding any Property for the last
thirty-six (36) months; (vii) any appraisals of any Property or any part
thereof; (ix) the site plan with respect to each Property; (x) copies of all
Contracts, Warranties and Permits; and (xi) any other documents or other
information in the possession or control of Seller or its agents pertaining to
the Properties. Should Seller receive new or updated information regarding any
of the matters set forth in this Section 8(a) after the Effective Date and prior
to COE, Seller will immediately notify Buyer of such fact and will promptly
deliver complete copies thereof to Buyer.

(b) Delivery by Buyer. If this Agreement is canceled for any reason, except
Seller’s willful default hereunder, Buyer agrees to deliver to Seller upon
payment by Seller to Buyer of Buyer’s cost thereof, copies of those
investigations, studies and/or tests which Buyer may have elected to obtain.

 

6



--------------------------------------------------------------------------------

9. THE SURVEYS. Promptly after the Opening of Escrow, Buyer shall cause one or
more surveyors licensed in the State(s) in which the applicable Properties are
located to complete and deliver to Escrow Agent and to Buyer a current,
certified ALTA survey of the Real Property, Building and Improvements comprising
each Property (each, a “Survey” and, collectively, the “Surveys”), whereupon the
legal descriptions in the Surveys shall control over the descriptions in Exhibit
A-1 attached hereto to the extent they may be inconsistent. Each Survey shall
set forth the legal description and boundaries of the applicable parcel of Real
Property and all easements, encroachments and improvements thereon.

10. IRS SECTION 1445. Seller shall furnish to Buyer in escrow by COE a sworn
affidavit (the “Non-Foreign Affidavit”) stating under penalty of perjury that
Seller is not a “foreign person” as such term is defined in Section 1445(f)(3)
of the Internal Revenue Code of 1986, as amended (the “Tax Code”). If Seller
does not timely furnish the Non-Foreign Affidavit, Buyer may withhold (or direct
Escrow Agent to withhold) from the Purchase Price an amount equal to the amount
required to be so withheld pursuant to Section 1445(a) of the Tax Code, and such
withheld funds shall be deposited with the Internal Revenue Service as required
by such Section 1445(a) and the regulations promulgated thereunder. The amount
withheld, if any, shall nevertheless be deemed to be part of the Purchase Price
paid to Seller.

11. DELIVERY OF POSSESSION. Seller shall deliver possession of all of the
Properties to Buyer at COE subject only to the rights of Tenant under each of
the Leases as approved by Buyer as part of Buyer’s Diligence.

12. BUYER’S CONDITIONS PRECEDENT. In addition to all other conditions precedent
set forth in this Agreement, Buyer’s obligations to perform under this Agreement
and to close escrow are expressly subject to the following:

(a) the delivery by Seller to Escrow Agent, for delivery to Buyer at COE, of the
executed original Transfer Documents;

(b) the issuance of the Owner’s Policies (or a written commitment therefor)
subject only to those matters approved or deemed approved by Buyer pursuant to
this Agreement;

(c) the delivery by Seller to Buyer at COE of all security deposits and
pre-paid/abated rents under each of the Leases, if any, in the form of a credit
in favor of Buyer against the Purchase Price;

(d) the deposit by Seller with Buyer not later than two (2) business days prior
to COE of (i) an original estoppel certificate, in a form reasonably acceptable
to Buyer and dated not more than thirty (30) days prior to COE, executed by
Tenant and naming Buyer (or its designee) as addressee and (x) verifying the
basic facts of the Lease (term, rental, expiration date, options, if any exist),
(y) confirming that there are no defaults by the landlord under the Lease, and
(z) if Tenant’s obligations under the Lease have been guaranteed by another
person or entity, also cover such guaranty and also be signed by such
guarantor(s), and (ii) an original estoppel certificate executed by all other
parties to any applicable reciprocal easement agreement or declaration of
covenants, conditions and/or restrictions (the “REA’s”) addressed or certified
to Buyer stating that such instrument is in full force and effect and is not
modified (except as disclosed in such estoppel certificate) and, to the best
knowledge of the party giving the estoppel, the other party or parties thereto
is/are not in default under the applicable instrument and all amounts, if any,
owing under the applicable agreement have been paid in full;

 

7



--------------------------------------------------------------------------------

(e) the deposit with Escrow Agent of an executed affidavit of Seller and such
other documentation as may be reasonably required by Escrow Agent to allow for
the deletion of the mechanics’ lien exception from each of the Owner’s Policies;

(f) the deposit with Escrow Agent of a letter from Seller to each Tenant
requesting that future rent under each of the Leases be paid to Buyer;

(g) there has been no “Insolvency Event” with respect to any Tenant. As used in
this subsection (g), an “Insolvency Event” shall have occurred if any Tenant
becomes insolvent within the meaning of the United States Bankruptcy Code, 11
U.S.C. Sec. 101 et seq., as amended (the “Bankruptcy Code”), files or notifies
Seller or any affiliate of Seller that it intends to file a petition under the
Bankruptcy Code, initiates a proceeding under any similar law or statute
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts (collectively, hereinafter, an “Action”), becomes the subject of either a
petition under the Bankruptcy Code or an Action, or is not generally paying its
debts as the same become due;

(h) delivery to Buyer of the original, fully-executed Lease with respect to each
Property, and a copy of all guaranties thereof, all exhibits, amendments and
other modifications thereto, and, if seller is not the original landlord under
any Lease, all assignments necessary to establish that Seller is the
successor-in-interest to the landlord’s rights under such Lease; and

(i) delivery to Buyer of originals of the Contracts, Warranties and Permits, if
any, in the possession of Seller or Seller’s agents, including, without
limitation, any warranties covering the roof or any other part of the
Improvements, and any correspondence with respect thereto, together with such
non-proprietary leasing and property manuals, files and records which are
material in connection with the continued operation, leasing and maintenance
with respect to each Property.

If the foregoing conditions have not been satisfied as to all of the Properties
as of the Closing Date, Seller may adjourn COE for a period of up to five
(5) business days to allow for the satisfaction of all such conditions. If any
such conditions remain unsatisfied as of the Closing Date (as may be extended by
Seller), Buyer shall have the right, at Buyer’s sole option, by giving written
notice to Seller and Escrow Agent, to (i) extend COE for such amount of time as
Buyer deems reasonably necessary to allow Seller to satisfy such conditions (not
to exceed fifteen (15) days), or (ii) terminate this Agreement in its entirety.
In the event this Agreement is terminated in its entirety, the Earnest Money
Deposit shall be paid immediately by Escrow Agent to Buyer and, except as
otherwise provided in this Agreement, neither of the Parties shall have any
further liability or obligation under this Agreement

 

8



--------------------------------------------------------------------------------

13. SELLER’S REPRESENTATIONS WARRANTIES AND COVENANTS.

(a) Seller hereby represents and warrants to Buyer as of the Effective Date and
again as of COE that:

(i) there are no unrecorded leases (other than the Leases), liens or
encumbrances which may affect title to any Property; any existing financing
secured by any Property or any part thereof shall be satisfied and discharged in
full at or prior to COE and any liens or encumbrances relating thereto shall be
terminated and released of record at or prior to COE; and Seller does not have
any defeasance, lender approval or prepayment obligations with respect to any
existing financing which will delay COE;

(ii) to Seller’s knowledge, no notice of violation has been issued with regard
to any applicable regulation, ordinance, requirement, covenant, condition or
restriction relating to the present use or occupancy of any Property by any
person, authority or agency having jurisdiction;

(iii) to Seller’s knowledge, there are no intended public improvements which
will or could result in any charges being assessed against any Property which
will result in a lien upon any Property;

(iv) to Seller’s knowledge, there is no impending or contemplated condemnation
or taking by inverse condemnation of any Property, or any portion thereof, by
any governmental authorities;

(v) there are no suits or claims pending or to Seller’s knowledge, threatened
with respect to or in any manner affecting any Property or the Tenant, nor does
Seller know of any circumstances which should or could reasonably form the basis
for any such suits or claims which have not been disclosed in writing to Buyer
by Seller;

(vi) Seller has not entered into and there is not existing any other agreement,
written or oral, under which Seller is or could become obligated to sell any
Property, or any portion thereof, to a third party;

(vii) Seller has not taken any action before any governmental authority having
jurisdiction thereover, the object of which would be to change the present
zoning of or other land-use limitations, upon any Property, or any portion
thereof, or its potential use, and, to Seller’s knowledge, there are no pending
proceedings, the object of which would be to change the present zoning or other
land-use limitations;

(viii) this transaction will not in any way violate any other agreements to
which Seller is a party;

(ix) Seller has full power and authority to execute, deliver and perform under
this Agreement as well as under the Transfer Documents, the agreed upon form of
which are attached hereto as Exhibits;

 

9



--------------------------------------------------------------------------------

(x) no default of Seller exists under any Lease; Seller has sent no notice of
default to any Tenant, and to Seller’s knowledge, no default of any Tenant
exists under any Lease; Seller has not received any notice or correspondence
from any Tenant or such Tenant’s agents indicating such Tenant’s desire,
willingness or intent to amend, modify, assign or terminate such Tenant’s Lease
nor any notice or correspondence requesting the consent of Seller to any of the
foregoing;

(xi) No Tenant is entitled to any free rent periods or rental abatements,
concessions or other inducements under any Lease for any period subsequent to
COE;

(xii) No Tenant has an interest in or right to the Properties by virtue of a
right of first refusal or right of first purchase.

(xiii) all amounts due and payable by Seller under the Contracts and the REA’s
have been paid in full and no default of Seller exists under any of the
Contracts or any of the REA’s and, to Seller’s knowledge after due inquiry, no
default of any other party exists under any of the Contracts or any of the
REA’s;

(xiv) no consent of any third party is required in order for Seller to enter
into this Agreement and perform Seller’s obligations hereunder;

(xv) except as set forth in Seller’s Diligence Materials, Seller has no actual
knowledge that there exists or has existed, and Seller itself has not caused any
generation, production, location, transportation, storage, treatment, discharge,
disposal, release or threatened release upon, under or about any Property of any
Hazardous Materials. “Hazardous Materials” shall mean any flammables,
explosives, radioactive materials, hazardous wastes, hazardous and toxic
substances or related materials, asbestos or any material containing asbestos
(including, without limitation, vinyl asbestos tile), or any other substance or
material, defined as a “hazardous substance” by any federal, state, or local
environmental law, ordinance, rule or regulation including, without limitation,
the Federal Comprehensive Environmental Response Compensation and Liability Act
of 1980, as amended, the Federal Hazardous Materials Transportation Act, as
amended, the Federal Resource Conservation and Recovery Act, as amended, and the
rules and regulations adopted and promulgated pursuant to each of the foregoing;

(xvi) except as set forth in Seller’s Diligence Materials, to Seller’s actual
knowledge, there is not now, nor has there ever been, on or in any Property or
any portion thereof underground storage tanks, any asbestos-containing materials
or any polychlorinated biphenyls, including those used in hydraulic oils,
electric transformers, or other equipment;

(xvii) to Seller’s knowledge, there are no proceedings pending for the increase
of the assessed valuation of any Property or any portion thereof;

(xviii) the execution, delivery and performance of this Agreement and the
Transfer Documents have not and will not constitute a breach or default under
any other agreement, law or court order under which Seller is a party or may be
bound; and

 

10



--------------------------------------------------------------------------------

(xix) Seller has not withheld any information within its possession or of which
it is actually aware regarding the Properties or any part thereof that would
reasonably be considered by an experienced purchaser to be material to that
purchaser’s decision to acquire the Properties.

(b) Further, Seller hereby covenants to Buyer as of the Effective Date that:

(i) Seller will not enter into nor execute any agreement, written or oral, under
which Seller is or could become obligated to sell the Properties, or any portion
thereof, to a third party, without Buyer’s prior written consent;

(i) Seller will not, without the prior written consent of Buyer, take any action
before any governmental authority having jurisdiction thereover, the object of
which would be to change the present zoning of or other land-use limitations,
upon any Property, or any portion thereof, or the potential use of any Property;

(ii) except for any item to be prorated at COE in accordance with this
Agreement, all bills or other charges, costs or expenses arising out of or in
connection with or resulting from Seller’s use, ownership, or operation of the
Properties up to COE shall be paid in full by Seller;

(iii) all general real estate taxes, assessments and personal property taxes
that have become due with respect to the Properties (except for those that will
be prorated at COE) have been paid or will be so paid by Seller prior to COE;

(iv) between the Effective Date and COE or any earlier termination of this
Agreement, Seller shall not execute or enter into any lease with respect to any
Property, or terminate, amend, modify, extend or waive any rights under any of
the Leases without Buyer’s prior written consent, which consent may be withheld
at Buyer’s discretion;

(v) between the Effective Date and COE or any earlier termination of this
Agreement, Seller shall, at its sole cost:

(1) continue to operate each Property as heretofore operated by Seller subject
to Buyer’s rights under this Agreement to direct specific activities of Seller;

(2) maintain or cause Tenant to maintain each Property in its current condition
and perform required and routine maintenance and make replacements of each part
of each Property that is tangible property (whether real or personal) and
perform repairs or make replacements to any broken, defective or malfunctioning
portion of any Property that is tangible property (whether real or personal) as
the relevant conditions require;

(3) pay or cause Tenant to pay (as applicable) prior to COE, all sums due for
work, materials or services furnished or otherwise incurred in the ownership,
use or operation of the Properties up to COE;

 

11



--------------------------------------------------------------------------------

(4) comply or cause Tenant to comply with all governmental requirements
applicable to the Properties;

(5) except as required by a governmental agency, not place or permit to be
placed on any portion of any Property any new improvements of any kind or remove
or permit any improvements to be removed from any Property without the prior
written consent of Buyer;

(6) not restrict, rezone, file or modify any development plan or zoning plan or
establish or participate in the establishment of any improvement district with
respect to all or any portion of any Property without Buyer’s prior written
consent; and

(7) without Buyer’s prior written consent, Seller shall not, by voluntary or
intentional act or omission to act, further cause or create any easement,
encumbrance, or mechanic’s or materialmen’s liens, and/or similar liens or
encumbrances to arise or to be imposed upon any Property or any portion thereof
that affects title thereto, or to allow any amendment or modification to any
existing easements or encumbrances;

(vii) Seller shall and hereby does assign to Buyer, effective as of COE, all
claims, counterclaims, defenses, or actions, whether at common law, or pursuant
to any other applicable federal or state or other laws which Seller may have
against any third parties relating to the existence of any Hazardous Materials
in, at, on, under or about any Property (including Hazardous Materials released
on any Property prior to COE and continuing in existence on such Property at
COE);

(viii) Seller shall not, without the prior written consent of Buyer, provide a
copy of, nor disclose any of the terms of, this Agreement to any appraiser, and
Seller shall instruct Broker that it may not provide a copy of nor disclose any
of the terms of this Agreement to any appraiser without the prior written
consent of Buyer; and

(ix) should Seller receive notice or knowledge of any information regarding any
of the matters set forth in this Section 13 after the Effective Date and prior
to COE, Seller will immediately notify Buyer of the same in writing.

All representations, warranties and covenants made in this Agreement by Seller
shall survive the execution and delivery of this Agreement and COE. Seller shall
and does hereby indemnify against and hold Buyer harmless from any loss, damage,
liability and expense, together with all court costs and attorneys’ fees which
Buyer may incur, by reason of any material misrepresentation by Seller or any
material breach of any of Seller’s warranties or covenants. Seller’s indemnity
and hold harmless obligations shall survive COE.

 

12



--------------------------------------------------------------------------------

14. BUYER’S REPRESENTATIONS WARRANTIES AND COVENANTS.

(a) Buyer hereby represents and warrants to Seller as of the Effective Date and
again as of COE that:

(i) Buyer has full power and authority to execute, deliver and perform under
this Agreement as well as under the Transfer Documents;

(ii) there are no actions or proceedings pending or to Buyer’s knowledge,
threatened against Buyer which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the Transfer Documents; and

(iii) the execution, delivery and performance of this Agreement and the Transfer
Documents have not and will not constitute a breach or default under any other
agreement, law or court order under which Buyer is a party or may be bound.

(b) Further, Buyer hereby covenants to Seller as of the Effective Date that:

(i) should Buyer receive notice or knowledge of any information regarding any of
the matters set forth in this Section 14 after the Effective Date and prior to
COE, Buyer will promptly notify Seller of the same in writing.

All representations, warranties and covenants made in this Agreement by Buyer
shall survive the execution and delivery of this Agreement and COE. Buyer shall
and does hereby indemnify against and hold Seller harmless from any loss,
damage, liability and expense, together with all court costs and attorneys’
fees, if awarded by a court of law, which Seller may incur, by reason of any
material misrepresentation by Buyer or any material breach of any of Buyer’s
warranties or covenants. Buyer’s indemnity and hold harmless obligations shall
survive COE.

15. RENTS AND DEPOSITS. Seller and Buyer agree that, in addition to all other
conditions and covenants contained herein, Seller shall deliver to Buyer and
Escrow Agent not later than the day immediately prior to COE information,
certified by Seller to be true and accurate as of the date thereof and as of the
date of COE, with respect to (i) the amount of Tenant’s security deposit under
the Leases, if any, and (ii) prepaid and/or abated rents, including, without
limitation, the amount thereof and the date to which such rents have been paid.

16. BROKER’S COMMISSION. Concerning any brokerage commission, the Parties agree
as follows:

(a) the Parties warrant to one another that they have not dealt with any finder,
broker or realtor in connection with this Agreement except Tom Lagos of Colliers
International (“Broker”);

(b) if any person shall assert a claim to a finder’s fee or brokerage commission
on account of alleged employment as a finder or broker in connection with this
Agreement (including Broker), the Party under whom the finder or broker is
claiming shall indemnify and hold the other Party harmless from and against any
such claim and all costs, expenses and liabilities incurred in connection with
such claim or any action or proceeding brought on such claim, including, but not
limited to, counsel and witness fees and court costs in defending against such
claim. The provisions of this subsection shall survive cancellation of this
Agreement or COE; and

(c) Seller shall be responsible for payment of a commission to Broker pursuant
to separate agreement, which commission shall be paid at COE.

 

13



--------------------------------------------------------------------------------

17. CLOSE OF ESCROW. COE shall be on or before 5:00 p.m. MST on the fifteenth
(15th) day after the expiration of the Study Period (as such Study Period may be
extended as set forth herein), or such earlier date as Buyer may choose by
giving written notice thereof to Seller and Escrow Agent (such date, the
“Closing Date”). Buyer may extend the Closing Date for up to an additional
thirty (30) days upon delivery of written notice to Escrow Agent and Seller
prior to the original Closing Date.

18. ASSIGNMENT. This Agreement may not be assigned by Seller without the prior
written consent of Buyer which consent shall not be unreasonably withheld. Buyer
may assign its rights under this Agreement to one or more affiliates of Buyer
without seeking or obtaining Seller’s consent. Such assignment shall not become
effective until each assignee executes an instrument whereby such assignee
expressly assumes each of the obligations of Buyer under this Agreement. Buyer
may also designate someone other than Buyer, as grantee and/or assignee, under
the Transfer Documents by providing written notice of such designation at least
five (5) days prior to COE. No assignment shall release or otherwise relieve
Buyer from any obligations hereunder; provided, however, with respect to any
assignment, if COE occurs the assigning party (but not the assignee) shall be
relieved of all its obligations arising under this Agreement before, on and
after COE.

19. RISK OF LOSS. Seller shall bear all risk of loss resulting from or related
to damage of or to any Property or any part thereof which may occur prior to
COE. Seller shall also bear all risk of loss resulting from or related to a
taking or condemnation of any Property or any part thereof with respect to which
written notice of a proposed condemnation or taking is received, a condemnation
proceeding is commenced, a condemnation proceeding is concluded or all or any
part of any Property is conveyed in lieu of condemnation prior to COE (any such
damage, taking or condemnation event a “Risk of Loss Event”). In the event of
any Risk of Loss Event prior to COE, Buyer may, at Buyer’s sole option, by
written notice to Seller and Escrow Agent, remove the affected Property from
this Agreement as set forth in Section 6(b) above (each, a “Rejected Property”)
and the Purchase Price shall be reduced by the amount corresponding to such
Rejected Property as set forth in Exhibit A attached hereto, and this Agreement
shall continue in full force and effect with respect to all remaining
Properties. In the event of any Risk of Loss Event which does not result in a
termination of this Agreement, Seller shall at COE and as a condition precedent
thereto, pay Buyer or credit Buyer against the Purchase Price the amount of any
insurance or condemnation proceeds, or assign to Buyer, as of COE and in a form
acceptable to Buyer, all rights or claims for relief to the same, and credit to
Buyer an amount equal to the deductible (if any) under the insurance policy. In
the event of any Risk of Loss Event with respect to all Properties prior to COE
and Buyer elects to remove all Properties from this Agreement as provided above,
then this Agreement shall automatically terminate, whereupon the Earnest Money
Deposit shall be paid immediately to Buyer and, except as otherwise provided in
this Agreement, neither of the Parties shall have any further liability or
obligation hereunder.

 

14



--------------------------------------------------------------------------------

20. REMEDIES.

(a) Seller’s Breach. If Seller breaches this Agreement, including, without
limitation, a breach of any representation or warranty of Seller set forth
herein and/or the failure of Seller to satisfy any conditions precedent to COE
specified in Section 12 above that is within Seller’s control, Buyer may, at
Buyer’s sole option, either: (i) by written notice to Seller and Escrow Agent,
cancel this Agreement with respect to the Property that is the subject of such
breach, whereupon the Earnest Money Deposit allocated to such Property shall be
paid immediately by Escrow Agent to Buyer, Seller shall promptly reimburse to
Buyer its reasonable out-of-pocket and third-party property diligence expenses
incurred with respect to such Property and, except as otherwise provided in this
Agreement, neither of the Parties shall have any further liability or obligation
hereunder with respect to such Property, (ii) by written notice to Seller and
Escrow Agent, cancel this Agreement in its entirety whereupon the Earnest Money
Deposit shall be paid immediately by Escrow Agent to Buyer, Seller shall
promptly reimburse to Buyer its reasonable out-of-pocket and third-party
property diligence expenses and, except as otherwise provided in this Agreement,
neither of the Parties shall have any further liability or obligation hereunder,
or (iii) seek specific performance against Seller in which event COE shall be
automatically extended as necessary. Notwithstanding the foregoing, if specific
performance is unavailable as a remedy to Buyer because of Seller’s affirmative
act or intentional omission, Buyer shall be entitled to pursue all rights and
remedies available at law or in equity. Seller hereby acknowledges and agrees
that the provisions of this Section 20(a) shall not limit any rights or
remedies Buyer may have against Seller after COE pursuant to the indemnification
under Section 16 or for any misrepresentation, breach of warranty or default by
Seller in any of its obligations under this Agreement, the Transfer Documents or
any other documents to be entered into pursuant to this Agreement.

(b) Buyer’s Breach. If Buyer breaches this Agreement, as its sole remedy Seller
shall be entitled to retain the Earnest Money Deposit in accordance with
subsection 5(b) as Seller’s agreed and total liquidated damages. Seller hereby
waives any right to seek any equitable or legal remedies against Buyer.

21. ATTORNEYS’ FEES. If there is any litigation to enforce any provisions or
rights arising under this Agreement, the unsuccessful party in such litigation,
as determined by the court, agrees to pay the successful party, as determined by
the court, all costs and expenses, including, but not limited to, reasonable
attorneys’ fees incurred by the successful party, such fees to be determined by
the court. For purposes of this Section 21, a party will be considered to be the
“successful party” if (a) such party initiated the litigation and substantially
obtained the relief which it sought (whether by judgment, voluntary agreement or
action of the other party, trial, or alternative dispute resolution process),
(b) such party did not initiate the litigation and either (i) received a
judgment in its favor, or (ii) did not receive judgment in its favor, but the
party receiving the judgment did not substantially obtain the relief which it
sought, or (c) the other party to the litigation withdrew its claim or action
without having substantially received the relief which it was seeking.

 

15



--------------------------------------------------------------------------------

22. NOTICES.

(a) Addresses. Except as otherwise required by law, any notice required or
permitted hereunder shall be in writing and shall be given by personal delivery,
or by deposit in the U.S. Mail, certified or registered, return receipt
requested, postage prepaid, addressed to the Parties at the addresses set forth
below, or at such other address as a Party may designate in writing pursuant
hereto, or by telecopy (fax), or any express or overnight delivery service
(e.g., Federal Express), delivery charges prepaid:

 

if to Seller:

   Ronald J. Filbrun    The Ideal Company, Inc.    8313 N. Kimmel Road   
Clayton, OH 45315    Attn: Ronald Filbrun    Tel.: (937) 836-8683    Fax: (937)
313-2938

with copies to:

   Michael P. McNamee, Esq.    McNamee & McNamee, PLL    2625 Commons Blvd.   
Beavercreek, OH 45431    Tel: (937) 427-1367    Fax: (937) 427-1369

if to Buyer:

   Series C, LLC    c/o Cole Real Estate Investments    2555 E. Camelback Road,
Suite 400    Phoenix, AZ 85016    Attn: Legal Department    Tel.: (602) 778-8700
   Fax: (480) 449-7012

with copies to:

   Snell & Wilmer L.L.P.    One Arizona Center    400 E. Van Buren Street   
Phoenix, AZ 85004    Attn: J. Craig Cartwright    Tel.: (602) 382-6066    Fax:
(602) 382-6070

if to Escrow Agent:

   First American Title Insurance Company    2425 E. Camelback Road, Suite 400
   Phoenix, AZ 85016    Attn: Mr. Brandon Grajewski    Tel.: (602) 567-8145   
Fax: (602) 567-8101

(b) Effective Date of Notices. Notice shall be deemed to have been given on the
date on which notice is delivered, if notice is given by personal delivery or
telecopy, and on the date of deposit in the mail, if mailed or deposited with
the overnight carrier, if used. Notice shall be deemed to have been received
(i) on the date on which the notice is received, if notice is given by telecopy
or personal delivery, (ii) on the first business day following deposit with an
overnight carrier, if used, and (iii) on the second (2nd) day following deposit
in the U.S. Mail, if notice is mailed. If escrow has opened, a copy of any
notice given to a party shall also be given to Escrow Agent by regular U.S. Mail
or by any other method provided for herein.

 

16



--------------------------------------------------------------------------------

23. CLOSING COSTS.

(a) Closing Costs. Seller and Buyer agree to pay closing costs as indicated in
this Agreement and in the escrow instructions attached hereto as Exhibit F, and
by this reference incorporated herein (the “Escrow Instructions”). At COE,
Seller shall pay (i) the costs of releasing all liens, judgments, and other
encumbrances that are to be released and of recording such releases,
(ii) one-half the fees and costs due Escrow Agent for its services, (iii) the
transfer tax associated with the sale of the Properties, if any, (iv) the cost
of the Surveys, and (v) all other costs to be paid by Seller under this
Agreement. At COE, Buyer shall pay (i) one-half the fees and costs due Escrow
Agent for its services, and (ii) all other costs to be paid by Buyer under this
Agreement. Except as otherwise provided for in this Agreement, Seller and Buyer
will each be solely responsible for and bear all of their own respective
expenses, including, without limitation, expenses of legal counsel, accountants,
and other advisors incurred at any time in connection with pursuing or
consummating the transaction contemplated herein. Real estate taxes shall be
prorated based upon the current valuation and latest available tax rates. All
prorations shall be calculated through escrow as of COE based upon the latest
available information, including, without limitation, a credit to Buyer for any
rent prepaid by Tenants for the period beginning with and including the date on
which the closing occurs through and including the last day of the month in
which the closing occurs. All other credits to Buyer shall be similarly
prorated. If COE is on or after the 20th day of the calendar month in which COE
occurs, the monthly base rent due to Buyer under the terms of the Leases for the
full calendar month of the month following the day on which COE occurs (the
“Initial Rent”) shall be credited to Buyer at COE (and, in such event, Tenants
shall pay the Initial Rent to Seller and, notwithstanding the terms of the
Leases, shall not be obligated to make a payment for the Initial Rent to Buyer).
Any other closing costs not specifically designated as the responsibility of
either Party in the Escrow Instructions or in this Agreement shall be paid by
Seller and Buyer according to the usual and customary allocation of the same by
Escrow Agent. Seller agrees that all closing costs payable by Seller shall be
deducted from Seller’s proceeds otherwise payable to Seller at COE. Buyer shall
deposit with Escrow Agent sufficient cash to pay all of Buyer’s closing costs.
Except as provided in this Section 23(a), Seller and Buyer shall each bear their
own costs in regard to this Agreement.

(b) Post-Closing Adjustment. If after COE, the parties discover any errors in
adjustments and apportionments or additional information becomes available which
would render the closing prorations inaccurate, the same shall be corrected as
soon after their discovery as possible. The provision of this Section 23(b)
shall survive COE except that no adjustment shall be made later than eighteen
(18) months after COE unless prior to such date the Party seeking the adjustment
shall have delivered a written notice to the other Party specifying the nature
and basis for such claim; provided, however, in the event an adjustment is
sought due to the fact that current tax bills with respect to one or more
Properties had not yet been issued as of COE, the provisions of this
Section 23(b) shall survive with respect to any closing proration of real
property taxes until thirty (30) days after Buyer’s receipt of tax bills for the
period of time during which COE occurred. In the event that such claim is valid,
the Party against whom the claim is sought shall have ten (10) days in which to
remit any adjustment due.

(c) Instructions. This Agreement, together with the Escrow Instructions, shall
constitute escrow instructions for the transaction contemplated herein. Such
escrow instructions shall be construed as applying principally to Escrow Agent’s
employment.

 

17



--------------------------------------------------------------------------------

24. ESCROW CANCELLATION CHARGES. If escrow fails to close because of Seller’s
default, Seller shall be liable for any cancellation charges of Escrow Agent. If
escrow fails to close because of Buyer’s default, Buyer shall be liable for any
cancellation charges of Escrow Agent. If escrow fails to close for any other
reason, Seller and Buyer shall each be liable for one-half of any cancellation
charges of Escrow Agent. The provisions of this Section 24 shall survive
cancellation of this Agreement.

25. APPROVALS. Concerning all matters in this Agreement requiring the consent or
approval of any Party, the Parties agree that any such consent or approval shall
not be unreasonably withheld unless otherwise provided in this Agreement.

26. RELEASES. Except as expressly provided in this Agreement, Seller and anyone
claiming through Seller hereby releases Tenants from any and all claims of
whatever kind or nature, in law or equity, whether now known or unknown to
Seller, whether contingent or matured, that Seller may now have or hereafter
acquire against Tenants for any costs, loss, liability, damage, expenses,
demand, action or cause of action arising from or related to any of the Leases
arising from events occurring prior to COE.

27. ADDITIONAL ACTS. The Parties agree to execute promptly such other documents
and to perform such other acts as may be reasonably necessary to carry out the
purpose and intent of this Agreement.

28. GOVERNING LAW. This Agreement shall be governed by and construed or enforced
in accordance with the laws of the State of Ohio.

29. CONSTRUCTION. The terms and provisions of this Agreement represent the
results of negotiations among the Parties, each of which has been represented by
counsel of its own choosing, and neither of which has acted under any duress or
compulsion, whether legal, economic or otherwise. Consequently, the terms and
provisions of this Agreement shall be interpreted and construed in accordance
with their usual and customary meanings, and the Parties each hereby waive the
application of any rule of law which would otherwise be applicable in connection
with the interpretation and construction of this Agreement that ambiguous or
conflicting terms or provisions contained in this Agreement shall be interpreted
or construed against the Party whose attorney prepared the executed Agreement or
any earlier draft of the same.

30. TIME OF ESSENCE. Time is of the essence of this Agreement. However, if this
Agreement requires any act to be done or action to be taken on a date which is a
Saturday, Sunday or legal holiday, such act or action shall be deemed to have
been validly done or taken if done or taken on the next succeeding day which is
not a Saturday, Sunday or legal holiday, and the successive periods shall be
deemed extended accordingly.

 

18



--------------------------------------------------------------------------------

31. INTERPRETATION. If there is any specific and direct conflict between, or any
ambiguity resulting from, the terms and provisions of this Agreement and the
terms and provisions of any document, instrument or other agreement executed in
connection herewith or in furtherance hereof, including any Exhibits hereto, the
same shall be consistently interpreted in such manner as to give effect to the
general purposes and intention as expressed in this Agreement which shall be
deemed to prevail and control.

32. HEADINGS. The headings of this Agreement are for reference only and shall
not limit or define the meaning of any provision of this Agreement.

33. FAX AND COUNTERPARTS. This Agreement may be executed by facsimile and/or in
any number of counterparts. Each party may rely upon any facsimile or
counterpart copy as if it were one original document.

34. INCORPORATION OF EXHIBITS BY REFERENCE. All Exhibits to this Agreement are
fully incorporated herein as though set forth at length herein.

35. SEVERABILITY. If any provision of this Agreement is unenforceable, the
remaining provisions shall nevertheless be kept in effect.

36. ENTIRE AGREEMENT. This Agreement contains the entire agreement between the
Parties and supersedes all prior agreements, oral or written, with respect to
the subject matter hereof. The provisions of this Agreement shall be construed
as a whole and not strictly for or against any Party.

37. INDEMNITY. Seller shall indemnify, hold harmless and defend Buyer, Buyer’s
affiliates, the partners, trustees, shareholders, directors, officers,
attorneys, employees and agents of each of them, and their respective heirs,
successors, personal representatives and assigns (collectively, the “Indemnified
Parties”) from any and all demands, claims (including, without limitation,
causes of action in tort), legal or administrative proceedings, losses,
liabilities, damages, penalties, fines, liens, judgments, costs or expenses
whatsoever (including, without limitation, attorneys’ fees and costs), whether
direct or indirect, known or unknown, foreseen or unforeseen (collectively,
“Claims”) that may arise on account of or in any way be connected with any
actions, suits, proceedings or claims brought by third parties against Buyer
(a) relating to any actual or alleged events, acts or omissions occurring with
respect to any Property prior to COE, and/or (b) based upon Buyer’s ownership of
any Property but with respect to which the claimed loss, damage or injury
occurred prior to COE. Buyer shall indemnify, hold harmless and defend Seller,
Seller’s affiliates, the partners, trustees, shareholders, directors, officers,
attorneys, employees and agents of each of them, and their respective heirs,
successors, personal representatives and assigns from any and all Claims that
may arise on account of or in any way be connected with any actions, suits,
proceedings or claims brought by third parties against Seller (y) relating to
any actual or alleged events, acts or omissions occurring with respect to any
Property from and after COE, and/or (z) based upon Seller’s ownership of any
Property but with respect to which the claimed loss, damage or injury occurred
from and after COE. The provisions of this Section 37 shall survive COE.

 

19



--------------------------------------------------------------------------------

38. PRIVILEGE TAXES. Seller represents, warrants and covenants to Buyer that all
state and local transaction privilege, sales, excise, use or similar taxes
relating to the development, sale or rental of each Property (including, without
limitation any speculative builder tax, owner-builder tax, or construction
contractor tax) have been paid and Seller shall pay any such taxes that may
arise as a result of the sale of any Property to Buyer as and when due. Seller
shall indemnify, hold harmless and defend the Indemnified Parties from any and
all Claims relating to a breach of the preceding sentence. The provisions of
this Section shall survive COE.

39. TENANT AUDIT RIGHT. In the event that Tenant has the right to inspect and
audit the books, records and other documents of the landlord under any of the
Leases which evidence the purchase price of the Real Property, the development
and construction costs of the Improvements, and/or common area maintenance costs
and expenses, Seller hereby covenants and agrees that it shall retain such
books, records and other documents which will enable Tenant to conduct a full
and complete audit thereof until the date that is six (6) months after the
latest date that Tenant could demand an inspection and/or audit thereof pursuant
to such Lease and, upon written request therefore from Buyer, or any successor
or assign, thereof, shall provide both Buyer and Tenant with reasonable access
thereto and otherwise reasonably cooperate with both Buyer and Tenant with
respect to such inspection and/or audit by Tenant. In the event Tenant claims
any right to a credit, refund or other reimbursement as a result of such audit
arising out of or relating to a period of time prior to COE, Seller shall
indemnify, hold harmless and defend the Indemnified Parties from any and all
Claims relating thereto or arising therefrom. The provisions of this Section 39
shall survive COE.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the
Effective Date.

 

SELLER:

   211 WEST MAIN STREET COMPANY, LLC    By:    The Ideal Company, Inc.    Its:
   Sole Member       By:    /s/ Michael P. McNamee         

Ronald J. Filbrun, President

By Michael P. McNamee, Attorney-in-Fact

      12TH & PARADE STREET COMPANY, LLC    By:    The Ideal Company, Inc.   
Its:    Sole Member       By:    /s/ Michael P. McNamee         

Ronald J. Filbrun, President

By Michael P. McNamee, Attorney-in-Fact

      1411 LEXINGTON AVENUE COMPANY, LLC    By:    The Ideal Company, Inc.   
Its:    Sole Member       By:    /s/ Michael P. McNamee         

Ronald J. Filbrun, President

By Michael P. McNamee, Attorney-in-Fact

      110 EAST CENTRAL AVENUE COMPANY, LLC    By:    The Ideal Company, Inc.   
Its:    Sole Member       By:    /s/ Michael P. McNamee         

Ronald J. Filbrun, President

By Michael P. McNamee, Attorney-in-Fact

      3933 PARKMAN ROAD COMPANY, LLC    By:    The Ideal Company, Inc.    Its:
   Sole Member       By:    /s/ Michael P. McNamee         

Ronald J. Filbrun, President

By Michael P. McNamee, Attorney-in-Fact

 

21



--------------------------------------------------------------------------------

 

BUYER:

   SERIES C, LLC    By:    /s/ Todd J. Weiss       Todd J. Weiss, Authorized
Officer

 

22



--------------------------------------------------------------------------------

ESCROW AGENT’S ACCEPTANCE

The foregoing fully executed Agreement together with the Earnest Money Deposit
is accepted by the undersigned this 23rd day of September, 2011, which for the
purposes of this Agreement shall be deemed to be the date of Opening of Escrow.
Escrow Agent hereby accepts the engagement to handle the escrow established by
this Agreement in accordance with the terms set forth in this Agreement.

 

      FIRST AMERICAN TITLE INSURANCE COMPANY   

By:

   /s/ Brandon Grajewski   

Title:

   Escrow Officer

 

23



--------------------------------------------------------------------------------

EXHIBIT A

THE REAL PROPERTY

 

Property Address

   Building
Square
Footage     

Seller

Entity

  

Tenant

   Allocated
Purchase Price  

201 West Main

Street, Bellevue, Ohio

     10,722       211 West Main Street Company, LLC    Revco Discount Drug
Centers, Inc.      $2,001,000.00   

410 E. 12th Street,

Erie, Pennsylvania

     10,125       12th & Parade Street Company, LLC    White Cross Stores, Inc.
No. 14      $2,300,000.00   

1411 Lexington

Avenue, Mansfield, Ohio

     10,125       1411 Lexington Avenue Company, LLC    Revco Discount Drug
Centers, Inc.      $2,299,000.00   

110 E. Central

Avenue, Titusville, Pennsylvania

     10,125       110 East Central Avenue Company, LLC    Brooks Drug, Inc.     
$2,707,000.00   

3933 Parkman Road,

Warren, Ohio

     10,772       3933 Parkman Road Company, LLC    Revco Discount Drug Centers,
Inc.      $1,693,000.00   

 

24